RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–10, 17 and 18 are canceled.
Claims 11–16, 19 and 20 are pending in this application.
Claims 11–16, 19 and 20 are rejected.
Claim Objections
Claim 19 is objected to because of the following informalities: claim limitation “provide the microservices to transaction devices and user-operated devices…platform for the network; and and” repeats the language “and” twice. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 19 recites the limitation “the self-contained microservice platform installer”. There is insufficient antecedent basis for this limitation in the claim.
Similarly, claim 20 is rejected under the same rationale.
Response to Arguments
Applicant’s arguments, see pages 5–6, filed 1/7/2021, with respect to the rejection(s) of claim(s) 11–16, 19 and 20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Goldberg et al. (2016/0232624)*, Gupta et al. (2020/0192690), Vyas et al. (2018/0302283), Talbert et al. (2020/0065085), and Li et al. (2019/0238636)*.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 12, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (2020/0192690) in view of Vyas et al. (2018/0302283), and further in view of Goldberg et al. (2016/0232624).
Regarding claim 11, Gupta teaches A method, comprising:
detecting a device connection to a target server (Fig. 1; ¶16, master node 102 [target server] is connected to any one of worker nodes 104-1 to 104-N [devices]; ¶17, master node 102 can administratively manage container systems 100);
processing a bootstrap operation on the device to obtain an Internet Protocol (IP) address for the device and a Domain Name System (DNS) used by the target server (Fig. 1; ¶16; ¶¶19-22, pods within worker nodes can be allocated and executed; each pods 116 is assigned a unique IP address within the container management system 100; DNS entry includes information including the information about DNS server 107 within the master node 102; see also para. 11);
loading and initiating an operating system on the device (Fig. 1; ¶21, operating system running on the node differentiated from a guest host operating system is disclosed);
providing the microservices over a network from the device utilizing the IP address and the DNS (Fig. 1; ¶16; ¶¶19-22, each individual pods including services that run on top of pods having IP addresses and DNS names can render the services within the containers to be rendered); and
However, Gupta does not explicitly teach initiating, by the operating system, a self-contained microservice platform having a plurality of microservices from an installation package on the device; performing operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP address, wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, 
Vyas from the same field of endeavor teaches initiating, by the operating system, a self-contained microservice platform having a plurality of microservices from an installation package on the device (Fig. 3; ¶2, platform with an application decomposed into microservices within a self-contained execution environment is disclosed; such system can be configured and allocated/deployed to particular locations in a cloud provider as shown; see also ¶¶34-42; Figs 1 and 2; configuration data can be used for such allocation, example of the types of configuration data is shown);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gupta using Vyas to deploy microservice model of application architecture that provides many advantages such as a leaner machine that requires minimal resources to perform a specific job (Vyas ¶17). By employing such leaner machines, the implementation of microservices of Gupta would have benefitted from increasing the total number of executable pods within a particular node, for example.
However, the teachings do not explicitly teach performing operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP address, wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, reports, data management, product inventories, product catalogs, customer loyalty, promotions, device-based events, and transaction-based events.
Goldberg from the same field of endeavor teaches performing operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP 
wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, reports, data management, product inventories, product catalogs, customer loyalty, promotions, device-based events, and transaction-based events (Fig. 4; ¶145, messages can be exchanged between food event processing platform and other systems such as the device 401 or the food even provider processing system 404; ¶64, notification presented to the device; ¶73, reports; Fig. 2A; ¶71, some data can be managed within a database; ¶81, inventory related transactions; ¶114, various attribute being cataloged with respect to food events; ¶139, loyalty programs; ¶¶95 and 118, promotion related transactions, Fig. 3A, device sending food event 303 to processor, or ¶145, involving transaction processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Goldberg to incorporate specific use-cases as applied to microservice architecture such that the general implementations taught in Gupta can be applied to real life applications, such as transactions processing using microservices as taught in Goldberg. Such teachings would have given the one ordinarily skilled in the art general ideas about the kinds of processing capabilities the microservices architecture would have provided in general as applied to variety of applicable areas, one of which would have been food event processing capabilities as taught in Goldberg.

Regarding claim 12, Gupta, Vyas and Goldberg teach the limitations of claim 11. Gupta further teaches wherein processing further includes receiving the IP address and the DNS from the target server when the device is connected to the target server (Fig. 1, ¶¶19-22, for example, 

Regarding claim 14, Gupta, Vyas and Goldberg teach the limitations of claim 11. Gupta further teaches wherein initiating further includes initiating, by the operating system, a portal interface accessible over the network at the IP address (¶¶22-25, for example, pods and services run within such pods is accessible via IP/DNS information for rendering such services to other requesting nodes/terminals/computers/etc.).

Regarding claim 15, Gupta, Vyas and Goldberg teach the limitations of claim 11. Gupta further teaches wherein initiating further includes initiating, by the operating system, Application Programming Interfaces (APIs) to monitor device-based interactions over the network directed to the IP address (¶10, API extensibility for the container management system is disclosed; ¶11, manual management of individual pods is disclosed).

Claims 13, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (2020/0192690) in view of Vyas et al. (2018/0302283), further in view of Goldberg et al. (2016/0232624), and further in view of Talbert et al. (2020/0065085).
Regarding claim 13, Gupta, Vyas and Goldberg teach the limitations of claim 11. However, the teachings do not explicitly teach wherein initiating further includes loading and initiating, by the operating system, device drivers for types of network devices identified in the installation package.
Talbert from the same field of endeavor teaches wherein initiating further includes loading and initiating, by the operating system, device drivers for types of network devices identified in the installation package (Fig. 1A; ¶¶18-19, for example, containerized system includes information such as common device drivers used with hardened kernel 104 that are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Talbert to enable the underlying containerized systems to communicate with other devices across multiple network service segments effectively (¶9). By centralizing and/or modularizing particular drivers that can work across different hardware modules, the plurality of containers that exist to communicate with other containers and/or microservices would more easily be able to conduct such communications.

Regarding claim 19, Gupta teaches A server, comprising:
a processor; a non-transitory computer-readable storage medium having executable instructions representing a processing environment creator (Fig. 1; master node 102 having various controller/scheduler/etc.); and
the self-contained microservice platform installer that when executed by the processor from the non-transitory computer-readable storage medium cause the processor to: perform a boot strap operation upon detection of the server being connected to a network to obtain an Internet Protocol (IP) address for the server and a Domain Name System (DNS) used on the network (Fig. 1; ¶16; ¶¶19-22, pods within worker nodes can be allocated and executed; each pods 116 is assigned a unique IP address within the container management system 100; DNS entry includes information including the information about DNS server 107 within the master node 102; see also para. 11);
load and initiate microservices within the operating system based on the installation package (Fig. 1; ¶21, operating system running on the node differentiated from a guest host operating system is disclosed);

However, Gupta does not explicitly teach load and initiate device drivers for types of device that communicate with the server over the network based on the installation package; provide the microservices to transaction devices and user-operated devices through the device drivers and the portal interface as a self-contained microservice platform for the network; and and load and initiate from an installation package an operating system on the server; perform operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP address, wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, reports, data management, product inventories, product catalogs, customer loyalty, promotions, device-based events, and transaction-based events.
Vyas from the same field of endeavor teaches load and initiate from an installation package an operating system on the server (Fig. 3; ¶2, platform with an application decomposed into microservices within a self-contained execution environment is disclosed; such system can be configured and allocated/deployed to particular locations in a cloud provider as shown; see also ¶¶34-42; Figs 1 and 2; configuration data can be used for such allocation, example of the types of configuration data is shown);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gupta using Vyas to deploy microservice model of application architecture that provides many advantages such as a leaner machine that requires minimal resources to perform a specific job (Vyas ¶17). By employing such leaner machines, the 
However, the teachings do not explicitly teach load and initiate device drivers for types of device that communicate with the server over the network based on the installation package; provide the microservices to transaction devices and user-operated devices through the device drivers and the portal interface as a self-contained microservice platform for the network; and and perform operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP address, wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, reports, data management, product inventories, product catalogs, customer loyalty, promotions, device-based events, and transaction-based events.
Talbert from the same field of endeavor teaches load and initiate device drivers for types of device that communicate with the server over the network based on the installation package (Fig. 1A; ¶¶18-19, for example, containerized system includes information such as common device drivers used with hardened kernel 104 that are required for operation; Fig. 1B, containerized systems can communicate with other devices over network);
provide the microservices to transaction devices and user-operated devices through the device drivers and the portal interface as a self-contained microservice platform for the network; and and (Fig. 1A; ¶¶18-19, for example, containerized system includes information such as common device drivers used with hardened kernel 104 that are required for operation; Fig. 1B, containerized systems can communicate with other devices over network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Talbert to enable the underlying containerized systems to communicate with other devices across multiple network service 
However, the teachings do not explicitly teach perform operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP address, wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, reports, data management, product inventories, product catalogs, customer loyalty, promotions, device-based events, and transaction-based events.
Goldberg from the same field of endeavor teaches perform operations within the self-contained microservice platform over the network through the microservices for transactions being processed at transaction terminals and reported from the transaction terminals to the IP address (Abstract; ¶3; Fig. 3A, Food Event Processing Platform includes micro-service software components that are part of food event processing platform core 210, which includes terminals such as device 301 reporting food event 303 to the core 210 for further processing; see ¶81 for types of transactions that can be processed by the food event processing platform),
wherein performing further include performing other operations within the self-contained microservice platform over the network through the microservices that include processing directed to: messages, notifications, reports, data management, product inventories, product catalogs, customer loyalty, promotions, device-based events, and transaction-based events (Fig. 4; ¶145, messages can be exchanged between food event processing platform and other systems such as the device 401 or the food even provider processing system 404; ¶64, notification presented to the device; ¶73, reports; Fig. 2A; ¶71, some data can be managed within 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Goldberg to incorporate specific use-cases as applied to microservice architecture such that the general implementations taught in Gupta can be applied to real life applications, such as transactions processing using microservices as taught in Goldberg. Such teachings would have given the one ordinarily skilled in the art general ideas about the kinds of processing capabilities the microservices architecture would have provided in general as applied to variety of applicable areas, one of which would have been food event processing capabilities as taught in Goldberg.

Regarding claim 20, Gupta, Vyas, Talbert and Goldberg teach the limitations of claim 19. Gupta further teaches wherein the self-contained microservice platform installer is further configured to cause the processor to: provide the self-contained microservice platform as a Virtual Machine (VM) or a container processed on the server (Abstract).

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (2020/0192690) in view of Vyas et al. (2018/0302283), further in view of Goldberg et al. (2016/0232624), and further in view of Li et al. (2019/0238636).
Regarding claim 16, Gupta, Vyas and Goldberg teach the limitations of claim 16. However, the teachings do not explicitly teach wherein initiating further includes, initiating, by the operating system, particular microservices associated with backup, failover support, replication, and recover for the self-contained microservice platform over the network.
Li from the same field of endeavor teaches wherein initiating further includes, initiating, by the operating system, particular microservices associated with backup, failover support, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Li to enable various capabilities related to backup, replication and high availability functionalities to ensure continuity of data storage that may hinder a centralized data store approach (¶2). Gupta would have benefitted where its microservices include data stores that are resilient against failure or other problems with respect to its data storage as implemented by Li.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morgan et al. (2020/0310830) discloses modular transaction terminal services as implemented by microservices architecture.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458